U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X]ANNUAL REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52684 PROGRESSIVE TRAINING, INC. (Name of small business issuer in its charter) Delaware 32-0186005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17337 Ventura Boulevard, Suite 208, Encino, California (Address of principal executive offices) (Zip Code) (818) 784-0040 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered:NoneName of each exchange on which registered:N/A Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [_]No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [_]No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[]No [] Indicate by check mark ifdisclosure of delinquent filers in response to Item 405 of Regulation S-K (§232.405 of this chapter)is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether theregistrant is a “shell company” as defined in Rule 12b-2 of the ActYes [ ] No [X] The aggregate market value of common stock held by non-affiliates of the registrant as of November 30, 2009 (the last business day of our most recently completed second fiscal quarter) was approximately $102,000based upon the last sales price for shares of our common stock as of such date. At August 25, 2010, the registrant had 5,280,000 shares of Common Stock, $0.0001 par value, issued and outstanding. Documents incorporated by reference:None 2 CONTENTS PAGE PART I Item 1. Description of Business 5 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. (Reserved) 13 PART II Item 5. Market for Registrant's Common Equity,Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A.
